— Appeal by defendant from a judgment of the County Court, Dutchess County (Aldrich, J.), rendered November 9,1979, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*831At defendant’s trial, a key defense witness chose to affirm, rather than swear, to the truth of his testimony. During cross-examination, the prosecutor sought to discredit the witness by inquiring about his refusal to take an oath and his belief in God. Although we do not condone this improper attempt to impeach the witness by inquiry into his religious beliefs or lack thereof (see, e.g., Toomey v Farley, 2 NY2d 71; Brink v Stratton, 176 NY 150; People v Thomas, 91 AD2d 857; Richardson, Evidence [Prince, 10th ed], § 387), we conclude that the trial court dissipated any prejudice resulting from the prosecutor’s misconduct by delivering the following instruction to the jury:
“Dr. Stephen S. Teich, prior to testifying, made an affirmation rather than giving you an oath. An affirmation is, ‘a solemn declaration made by a person who conscientiously decline [sic] taking an oath; is equivalent to an oath and is just as binding; if a person has religious or conscientious scruples against taking an oath, the Notary Public should have the person affirmed. The following is a form of affirmation: You do solemnly, sincerely, and truly declare and affirm that the statements made by you are true and correct.’
“The fact that this witness gave an affirmation rather than an oath has no legal consequences as his testimony should be given no less consideration nor no more consideration than those witnesses who have given an oath”.
We disagree with our dissenting colleague Justice Titone that impeachment by inquiry into a witness’ religious beliefs or lack thereof is per se reversible error in this State. The New York cases relied upon in his dissent are distinguishable and simply do not preclude us from finding that such error was harmless where, as here, the improper questioning was of relatively short duration, the trial court delivered satisfactory curative instructions, the evidence of guilt was overwhelming and there was no reasonable possibility that the error might have contributed to defendant’s conviction (see People v Crimmins, 36 NY2d 230, 237-242).
For example, in Brink v Stratton (176 NY 150, supra), a party defendant (not, as in the case at bar, a mere witness) was asked on cross-examination whether he believed in the existence of a supreme being who would punish false swearing, and the trial court compounded this error by subsequently charging: “ ‘It is for you to say how far you are to attach credibility to his [the witness’] statements, how far his testimony is impeached as to what he has said here in regard to his religious beliefs’ ” (Brink v Stratton, supra, p 156). In sharp contrast, the instruction delivered by the trial court in the present case served to dissipate any *832prejudice from the prosecutor’s improper questions by correctly explaining, in unequivocal terms, that an affirmation is legally equivalent to an oath (see CPLR 2309, subd [b]), and that the testimony of a witness who affirms, rather than swears, to the truth of his testimony is not to be considered any differently.
We also note that in Brink v Stratton (supra), the reversal was based only partially upon the ground at issue here. In that case, the Court of Appeals unanimously agreed that the trial court had erred in not permitting a party to testify as to the hostility of certain witnesses called to impeach him. Five of the Judges agreed that, as an additional ground for reversal, the cross-examination regarding religious beliefs was error as well. However, we discern no language in Brink which would suggest that such an error, standing alone, requires reversal in every instance.
The other New York case relied on in Justice Titone’s dissent is Toomey v Farley (2 NY2d 71, supra), a libel action based on alleged defamatory statements accusing plaintiffs of having Communist affiliations. Although defendants conceded at trial that plaintiffs were not Communists, the trial court permitted plaintiffs to adduce, as evidence-in-chief, proof that they were faithful and devoted to their religious beliefs and prominent and active in their church. The Court of Appeals held that such evidence was admissible under these circumstances to prove the damage occasioned by the defamatory statements; however, the court cautioned that in “all but the rarest of cases, the religious faith and observances of a party are matters entirely irrelevant to the issue presented, and their injection into a trial is improper and constitutes reversible error” (Toomey v Farley, 2 NY2d 71, supra; emphasis added). Clearly, the instant case is not governed by the foregoing principle, inasmuch as it involved the impeachment of a witness by inquiry into his religious beliefs, and not the question of whether evidence of a party’s religious beliefs was relevant to an issue in the case, and therefore admissible as evidence-in-chief. Thus, we cannot agree that Toomey set down a per se rule requiring reversal in the case at bar. We conclude, rather, that under the present circumstances, the prosecutor’s misconduct was not sufficient in and of itself to warrant reversal (see, e.g., People v Thomas, 91 AD2d 857, supra; Albarran v City of New York, 80 AD2d 784).
We have considered defendant’s remaining contentions and find them to be without merit. Thompson, Bracken and Weinstein, JJ., concur.